office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 njlee posts-109668-06 uilc date date to joyce l sugawara general attorney los angeles group large mid-size business from thomas a luxner branch chief branch income_tax accounting subject accrual and amortization of broadcast contracts this chief_counsel_advice responds to your request for advice this advice may not be used or cited as precedent issue whether a taxpayer has incurred a liability to pay licensing fees with respect to a multi- year broadcast contract upon execution of such contract conclusion no a taxpayer has not incurred a liability to pay licensing fees with respect to the multi- year broadcast contract upon execution of such contract because mere execution of the contract does not fix the liability to pay the licensing fees facts in order to air sporting events via over-the-air cable and satellite television platforms broadcasting companies enter into contracts with sports leagues for the right to broadcast various events in exchange for the right to broadcast these events posts-109668-06 broadcasting companies pay the sports leagues licensing fees specific broadcast contracts spell out the various terms of the rights and payments in a typical scenario a broadcasting company enters into a multi-year broadcast contract with a sports league that covers more than one sports season the contract specifies the number of events per season that the broadcasting company will have the right to broadcast and specific amounts are charged as licensing fees with respect to each sports season the contract generally provides for various adjustments in the case of non-performance by either the broadcasting company or the sports league including reductions in the licensing fees with respect to a particular season if the sports league is unable to provide an event that is scheduled to be broadcast the licensing fees are often made due in installments during the sports season with in some cases an additional lump sum amount due at the close of the sports season several broadcasting companies have argued that liability for the total amount of licensing fees under each contract is incurred in the year in which the broadcast contract is signed law and analysis sec_162 of the internal_revenue_code allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_461 provides that the amount of any deduction or credit must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used by the taxpayer in computing taxable_income sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability including any item allowable as a deduction for federal_income_tax purposes is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the all_events_test see also sec_1_446-1 the first prong of the all_events_test requires that all the events have occurred that establish the fact of the liability it is fundamental to the all_events_test that although expenses may be deductible before they become due and payable liability first must be firmly established 481_us_239 107_sct_1732 therefore the fact that the licensing fees are not due until the year in which the broadcast games are played is not the definitive fact in determining whether the liability for such licensing fees has been established generally however under sec_1_461-1 all the events have occurred that establish posts-109668-06 the fact of the liability when the event fixing the liability whether that be the required performance or other event occurs or payment therefor is due whichever happens earliest revrul_80_230 1980_2_cb_169 revrul_79_410 1979_2_cb_213 amplified by revrul_2003_90 2003_2_cb_353 the mere execution of a contract is not the required performance and without more is not an other event that establishes the fact of the taxpayer’s liability see revrul_2007_3 2007_4_irb_350 date the broadcasting industry has argued that liability for the total amount of the broadcast contract is incurred upon execution of the contract pursuant to 476_us_593 income accrued with respect to slot machines gives rise to deductible expense for unpaid jackpots for such slot machines where jackpot amounts are determined by gaming regulation and based on the amount the slot machines are played hughes properties is distinguishable from this case because many other events occurred in hughes properties that fixed the taxpayer’s liability in that case whereas the execution of the broadcast contract is the only event to have occurred in this case see general dynamics u s pincite rendering of medical service is not the event that fixes employer’s liability to reimburse employee for medical expense arising from such medical service filing of claim by employee is not a mere technicality and does not represent the type of ‘extremely remote and speculative possibility’ that the court held in hughes u s pincite did not render an otherwise fixed liability contingent we conclude that the all-events test is not satisfied upon execution of the broadcast contracts this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
